Exceptions to allotment of homestead and personal property exemptions filed by the defendant before the clerk of the Superior Court and transferred by him to the civil issue docket.
From a judgment overruling the defendant's exceptions, this appeal is prosecuted.
This was a proceeding under C. S., 740, in which the judgment debtor, defendant herein, being dissatisfied with the valuation and allotment of his homestead and personal property exemptions, as assessed by the appraisers in an execution, undertook to have the same set aside and vacated for alleged irregularities in the returns.
It is stated in the record that "after a hearing, the defendant's exceptions were overruled, defendant excepted and appealed," but there was no order or judgment signed by the judge; at least, none appears on the record. The record seems to be incomplete. Logan v. Harris, 90 N.C. 7. However, we have examined the defendant's exceptions and find them to be without merit. No error has been shown.
Affirmed.